DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 21, 22, 24, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US Pat No 5,560,548).
Re claim 1, Mueller et al. show a faucet (Figs. 5-7), comprising:
a hub (110), the hub being operable to connect to a mounting surface;
a spout (100), the spout including a receptor (113) and a wand (120), the receptor being operable to connect to the hub (110), the wand (120) being operable to mount in the receptor (113); and
a wand accessory (90), the wand accessory (90) being operable to connect to the wand (120); 
the wand (120) including a waterway (large arrows) and a spray face (130);

the spray face (130) being operable to connect to the outlet region (at 130) of the waterway, the spray face including a wand opening (34), a wand nozzle (149), and a wand connector (36/105), the wand opening (34) being operable to fluidly communicate with the second conduit (see annotated figure) and the first outlet passage (30) and deliver water from the spray face (130) in the form of a stream, the wand nozzle (149) being operable to fluidly communicate with the third conduit (180) and the second outlet passage (165) and deliver water from the spray face (130) in the form of a spray;
the wand accessory (90) including a first end (95) and a second end (92), the first end including a wand accessory connector (93/96), the second end (92) including a wand accessory nozzle (outlet of 92), the wand accessory nozzle being operable to fluidly communicate with the wand opening (34) in the spray face (130);
wherein the wand accessory (90) is operable to sealably connect (Fig. 7) to the wand when the wand accessory connector (93/96) on the wand accessory engages the wand connector (36/105) on the spray face; and
wherein the wand accessory (90) is operable to convert the stream of water delivered from the wand opening in the spray face (130) to a spray of water delivered from the wand accessory nozzle (outlet of 92) of the wand accessory (90).

    PNG
    media_image1.png
    561
    657
    media_image1.png
    Greyscale

Re claim 2, Mueller et al. disclose a region of the spray face is formed from a compressible material (col. 7, lines 65-67), and the wand accessory (Fig. 5, 90) is sealably connected to the wand (120) when the first end (95) of the wand accessory (90) is seated against the region of the spray face that is formed from the compressible material.
Re claim 21, Mueller et al. show a faucet (Figs. 5-7), comprising:
a hub (110), the hub being operable to connect to a mounting surface;
a spout (100), the spout including a receptor (113) and a wand (120), the receptor being operable to connect to the hub (110), the wand (120) being operable to mount in the receptor (113); and

the wand (120) including a waterway (large arrows) and a spray face (130);
the waterway including an inlet region (at 110) and an outlet region (at 130), the inlet region including an inlet passage (131), the outlet region including a first outlet passage (30) and a second outlet passage (165), the waterway including a first conduit (155), a second conduit (see annotated figure) and a third conduit (180) disposed between the inlet passage (131) and the first outlet passage (30) and the second outlet passage (149);
the spray face (130) being operable to connect to the outlet region (at 130) of the waterway, the spray face including a wand opening (34) and a wand nozzle (149), the wand opening (34) being operable to fluidly communicate with the second conduit (see annotated figure) and the first outlet passage (30) and deliver water from the spray face (130) in the form of a stream, the wand nozzle (149) being operable to fluidly communicate with the third conduit (180) and the second outlet passage (165) and deliver water from the spray face (130) in the form of a spray;
the wand accessory (90) including a first end (95) and a second end (92), the second end (92) including a wand accessory nozzle (outlet of 92), the wand accessory nozzle being operable to fluidly communicate with the wand opening (34) in the spray face (130);
wherein the wand accessory (90) is operable to connect (Fig. 7) to the wand; and
wherein the wand accessory (90) is operable to convert the stream of water delivered from the wand opening in the spray face (130) to a spray of water delivered from the wand accessory nozzle (outlet of 92) of the wand accessory (90).
Re claim 22, Mueller et al. disclose a region of the spray face is formed from a compressible material (col. 7, lines 65-67), and the wand accessory (Fig. 5, 90) is sealably 
Re claim 24, Mueller et al. show the spray face includes a wand connector (Fig. 5, 36/105).
Re claim 26, Mueller et al. show the first end (Fig. 5, 95) of the wand accessory (90) includes a wand accessory connector (93/96).
Re claim 28, Mueller et al. show a faucet (Figs. 5-7), comprising:
a hub (110), the hub being operable to connect to a mounting surface;
a spout (100), the spout including a receptor (113) and a wand (120), the receptor being operable to connect to the hub (110), the wand (120) being operable to mount in the receptor (113); and
a wand accessory (90), the wand accessory (90) being operable to connect to the wand (120); 
the wand (120) including a waterway (large arrows) and a spray face (130);
the waterway including an inlet region (at 110) and an outlet region (at 130), the inlet region including an inlet passage (131), the outlet region including a first outlet passage (30) and a second outlet passage (165), the waterway including a first conduit (155), a second conduit (see annotated figure) and a third conduit (180) disposed between the inlet passage (131) and the first outlet passage (30) and the second outlet passage (149);
the spray face (130) being operable to connect to the outlet region (at 130) of the waterway, the spray face including a wand opening (34) and a wand nozzle (149), the wand opening (34) being operable to fluidly communicate with the second conduit (see annotated figure) and the first outlet passage (30) and deliver water from the spray face (130) in the form of a stream, the wand nozzle (149) being operable to fluidly communicate with the third conduit (180) and the second outlet passage (165) and deliver water from the spray face (130) in the form of a spray;

wherein the wand accessory (90) is operable to connect (Fig. 7) to the wand; and
wherein the wand accessory (90) is operable to convert the stream of water delivered from the wand opening in the spray face (130) to a spray of water delivered from the wand accessory nozzle (outlet of 92) of the wand accessory (90).
Re claim 29, Mueller et al. disclose a region of the spray face is formed from a compressible material (col. 7, lines 65-67), and the wand accessory (Fig. 5, 90) is sealably connected to the wand (120) when the first end (95) of the wand accessory (90) is seated against the region of the spray face that is formed from the compressible material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US Pat No 5,560,548).
Re claims 3, 23 & 30, Mueller et al. disclose the claimed invention except for an elastomer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the compressible material be an elastomer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality appears to be disclosed for the claimed material.
Claims 25 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US Pat No 5,560,548) in view of Gauthier (US Pat No 3,921,635).
Re claims 25 & 27, Mueller et al. disclose the claimed invention except for the wand connector and wand accessory connected being threaded.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wand connector and wand accessory connector be threaded, since the equivalence of a bayonet connection (as shown in Mueller, Fig. 5, 36/93) and threads as demonstrated by Gauthier (col. 3, lines 59-62) for their use in the showerhead accessory art and the selection of any known equivalents to threading would be within the level of ordinary skill in the art.
31 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US Pat No 5,560,548) in view of Zinopoulos et al. (US Pat No 4,850,965).
Re claim 31, Mueller et al. disclose the claimed invention but do not teach the interior cavity tapers from the upstream end to the downstream end.
However, Zinopoulos et al. show a wand (Fig. 1, 1) including a wand accessory (Fig. 10, 46) including an upstream end (at 41), an interior cavity (inside 46), and a downstream end (at 47) wherein the interior cavity (inside 46) tapers from the upstream end to the downstream end.
The substitution of one known element (tapered internal cavity as shown in Zinopoulos) for another (internal cavity as shown in Mueller) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the tapered internal cavity shown in Zinopoulos et al. would have yielded predictable results, namely, fluid communication with the shower head in Mueller et al. to allow water flow. Further, no criticality appears to be disclosed for the claimed shape.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752